Citation Nr: 1038027	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-41 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States 
Army from July 1951 to August 1953, including service in Korea 
during the Korean conflict. 

This case originally come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the appellant's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The appeal 
has been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Board remanded the case for additional development in April 
2009.  The case has now been returned to the Board for appellate 
review.

The Board recognizes that the RO up to the present has developed 
and adjudicated the claim with regard to the issue as it was 
framed by the Veteran, i.e., a claim seeking service connection 
for PTSD.  However, the evidentiary record also indicates a 
diagnosis of a depressive disorder.  While this appeal was 
pending, the U.S. Court of Appeals for Veterans Claims (Court) 
held that the scope of a mental health disability claim includes 
any mental disability which may reasonably be encompassed by the 
claimant's description of the claim, the reported symptoms, and 
any other pertinent information of record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam).  In compliance with the 
Court's holding in Clemons, the Board has recharacterized the 
issue as reflected on the first page of the present decision.


FINDINGS OF FACT

1.  The Veteran served with a combat engineer unit in Korea 
during the Korean conflict.

2.  It is at least as likely as not that the Veteran's unit 
experienced hostile fire on at least one occasion during his tour 
of duty in Korea.

3.  The appellant is diagnosed as having PTSD as a result of 
experiences during his tour of duty in Korea.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a psychiatric 
disorder diagnosed as PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Given the favorable disposition herein, the Board finds that any 
defect in the notice or assistance provided to the Veteran in 
relation to his PTSD service connection claim constituted 
harmless error.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This is a case in which all of the appellant's service records 
are not in evidence.  In cases where a veteran's service records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the appellant in developing facts 
pertinent to his claim in a case where service medical records 
are presumed destroyed includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  Where a veteran's service medical treatment records have 
been destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As the 
Board is granting the benefit sought (service connection) in 
full, said duty is moot.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Lay evidence 
can also be competent and sufficient to establish a diagnosis and 
nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In his August 2005 claim for service connection for PTSD, the 
appellant stated that he had been a combat engineer assigned to 
the 36th Combat Engineer Group in direct support of infantry 
units in Korea.  He also stated that he had been exposed to enemy 
small arms fire, artillery, and machine guns.  He said he had 
driven through minefields to clear the way for the infantry.  In 
a written statement subsequently submitted by the appellant, he 
stated that his duties had included bridge and road construction, 
destroying land mines, detecting and clearing other hazards, and 
transferring heavy equipment from one dangerous area to another 
while under fire.  He also stated that he had come under enemy 
small arms fire and artillery fire.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held 
that a veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by his unit 
when he was stationed in Vietnam, and those records, when viewed 
in the light most favorable to the veteran, objectively 
corroborated his claim of having experienced rocket attacks.  The 
Court reiterated that, although the unit records did not 
specifically identify that Veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit which 
was present while such attacks occurred suggested that he was in 
fact exposed to the attacks. 

The VA regulation at 38 C.F.R. § 3.304(f) has recently been 
amended by the Secretary of Veterans Affairs, in order to 
liberalize the requirement of verification or corroboration of a 
veteran's claimed in-service stressor events in a PTSD claim.  
38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  A September 2000 Cleveland 
Clinic report indicates that the appellant had been in receipt of 
treatment for PTSD.  A September 2005 VA mental health 
consultation  report includes a diagnosis of PTSD on Axis I; on 
Axis IV, the Veteran's chronic mental health problems were 
related to his experiences in Korea.  In May 2008, the appellant 
underwent a VA PTSD examination; the examiner reviewed the claims 
file.  The VA examiner rendered an Axis I diagnosis of PTSD and 
noted a history of exposure to combat trauma on Axis IV.  More 
recent VA mental health treatment records, including records 
dated in December 2009, and June 2010, include a diagnosis of 
PTSD.  However, other earlier private and VA psychiatric 
examinations and evaluations by the appellant's treating health 
care providers have resulted in diagnoses of pathologies other 
than PTSD, such as anxiety and depressive disorders.  

In any case, if a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the diagnosis 
was made in accordance with the appropriate psychiatric criteria 
in regard to adequacy of the symptomatology and the sufficiency 
of the stressor.  Cohen v. Brown, supra, at 153.  VA can only 
reject such a diagnosis on a finding that the preponderance of 
the evidence is against (1) the PTSD diagnosis, (2) the 
occurrence of the in-service stressor, or (3) the connection of 
the current condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis are 
all medical determinations.  Cohen, 143-144.

Further, because interpretative doubt on all material issues is 
to be resolved in the appellant's favor, the Board finds him to 
have been diagnosed with PTSD.  38 U.S.C.A. § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the claimant shall prevail on that issue).

Even when a physician or other health care professional diagnoses 
the appellant as having PTSD, the Board is still not required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  Granting of service connection is 
predicated upon the outcome of the remaining two analytical steps 
below.

The second element of service connection is credible supporting 
evidence that the claimed in-service stressor(s) occurred.  The 
existence of an event alleged as a "stressor" that caused PTSD 
is an adjudicative, not a medical, determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

For a stressor to be sufficient for PTSD, the stressor must meet 
two requirements: (1) a person must have been "exposed to a 
traumatic event" in which the person "experience, witnessed, or 
was confronted with an event or events that involved actual death 
or serious injury, or threat to the physical integrity of self or 
others," and (2) "the person's response must have involved 
intense fear, hopelessness, or horror."  Cohen, 141, citing DSM-
IV.  The sufficiency of the stressor is a medical determination, 
and adjudicators may not render a determination on this point 
without independent medical evidence.  West v. Brown, 7 Vet. App. 
70 (1994).  

When a claimed stressor is not related to combat, a veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service records 
or other corroborative evidence that substantiates such veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West, supra, at 76; Zarycki, at 98.

The evidence of record reflects that the Veteran was assigned to 
the 36th Engineer Group (Combat) while he was on active duty in 
Korea.  VA contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC) and requested assistance with the 
verification of his claimed stressors.  The JSRRC reported that 
unit records for the appellant's service in the Korean conflict 
reflect that his unit, the 36th Engineer Group, in the single 
month of July 1953, took a total of eight mixed artillery and 
mortar incoming enemy rounds in their vicinity.  Therefore, the 
Board finds that at least one of the appellant's claimed 
stressors has been verified by competent objective evidence of 
record.

The third element of service connection is a link, established by 
medical evidence, between current symptoms and the claimed in-
service stressor.  The medical evidence of record indicates that 
the appellant's PTSD has been causally linked by qualified 
personnel to his service in the Korean conflict, including 
exposure to enemy fire, on at least one occasion.

Further inquiry could certainlybe undertaken with a view towards 
development of the claim.  However, as noted above, the 
reasonable-doubt rule operates in favor of the claimant when the 
positive and negative evidence is in approximate balance.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.  In this case, the Board is of the opinion that this point 
has been attained.  

Viewing the evidence in the light most favorable to the Veteran, 
the positive evidence of record consists of the fact that he 
currently suffers from PTSD, that lay evidence reflects that he 
has reported experiencing enemy artillery fire when he was in 
Korea, and that the JSRRC has verified that eight mixed 
(artillery and mortar) incoming enemy rounds were received in the 
vicinity of the appellant's unit in July 1953 in Korea.  There 
are more recent medical records documenting treatment for PTSD 
and reflecting that the appellant's chronic mental health 
problems, on Axis IV, were related to his experiences in Korea.

The Board concludes that evidence for and against the claim for 
service connection for PTSD is at least in approximate balance.  
In other words, the Board finds that full consideration of the 
material evidence of record presents a reasonable doubt that the 
Veteran's psychiatric disorder diagnosed as PTSD is causally 
related to his active service.  The Board will resolve that doubt 
in the Veteran's favor and grant service connection for PTSD.


ORDER

Service connection for PTSD is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


